 CONEBROTHERS-CONTRACTING COMPANY303-APPENDIX BComputation of Net Loss of Earnings by William F. CoopersmithQuarter ending-GrossbackpayInterim earnings-Net backpay1952June 3o----------------$20.56None-------------------------------------------------$20.56Sept. 30----------------EmployeerAmount1,281.15Emil AIm----------------------------------$30.00Carroll Lmdenmeier-----------------------20.00Geo. Bewley-------------------------------20.00Denver Hardware Co----------------------10.00Navajo Court------------------------------30.00Total forquarter-------------------------110.00Dec. 31-----------------1,351.82Spray Coffee Co---------------------------72 00McCollum-Law---------------------------*17. 28U. S. Post Office---------------------------261.36Total for quarter-------------------------350.641,171.151,001.181953Mar.31----------------1,381.82None-------------------------------------------------1,381.82Apr. 5 -----------------46.26None -------------------------------------------------46.26Total----------------------------------------------------------------------------------3,620.97'Coppersmith gave $17.26 as the amount earned on the McCollum-Law job, but the report on his earningsfurnished by the Social Security Administration show the earnings to have been$17.28.Cone Brothers Contracting Company,andUnited Stone andAllied Products Workers of America,CIO.Case No. 10-CA.-2066.October 10,1955DECISION AND ORDEROn April 27, 1955, Trial'Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-,termediate Report attached hereto.Thereafter, the Respondent, filed,exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. , Therulings are hereby affirmed.The Board has considered the Inter-,mediate Report, the exceptions and brief,' and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon-the entire record in the case, and pursuant to Section 10 (c) ,of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the `Respondent, Cone Brothers114 NLRB No. 62. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDContracting Company, Tampa, Florida, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Stone and AlliedProductsWorkers of America, CIO, as the duly certified exclusivebargaining representative of its employees in the following unit :All production and maintenance employees, including truck-drivers, crane and dragline operators, operators of other heavyequipment and mechanics, wherever employed by Respondent butexcluding casual employees, all office clerical employees, guards,and supervisors as defined in the Act.(b)Refusing to furnish the said Union job classification, wage, orother data relevant to the negotiation with said Union of wages, hours,or conditions of work for the employees in said unit.(c)Threatening to close its business before signing any contractwith the Union.(d)Polling or interrogating its employees, orally or in writing,concerning their membership in or desire for the Union, in such amanner as to interfere with, restrain, or coerce them in the exerciseof their rights guaranteed in Section 7 of the Act.(e)Granting any wage increase or otherwise altering the terms orconditions of employment of any employees in the above unit withoutprior notification to, consultation, and, if requested, bargaining with,the Union concerning same.(f) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist, and bargain collectively through saidUnion, or any other labor organization of their own choosing.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the said certified Unionas the exclusive representative of the employees in the appropriateunit described above with respect to grievances, labor disputes, ratesof pay, wages, hours of employment, and other conditions of workand, if an agreement is reached, embody it in a signed contract.(b)Furnish the said Union, on request, job classification, wage, orother data relevant to the negotiation with said Union of wages, hours,or working conditions for the employees in said unit.(c)Post at its plant in Tampa, Florida, copies of the notice at-tached to the Intermediate Report marked "Appendix." 1 Copies of3This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words "A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." CONE BROTHERS CONTRACTING COMPANY305the said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being signed by the Respondent's representative,be posted by it immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE ISSUEOn July 27, 1954,the Board,as the culminating step in a proceeding for investi-gation and certification of representatives under Section 9 (c) of the National LaborRelationsAct (61Stat.136), andon the basis of the results of an election and arunoff election conducted thereunder,certifiedthe Union as the exclusive bargainingrepresentativeof the employeesin a stipulated unit.On September 15, Respondentannounced to the Union that it would not bargain with it.Concluding, as theTrialExaminermust by virtue of thebinding effect of the certification upon him,thatRespondenttherebydishonored its bargaining obligation under Section 8 (a) (5)of the Act, thequestion still openfor himon this record iswhetherRespondent, byconduct intervening between theJuly 27 certificationand the September 15 repudia-tion,engaged in additional unfair labor practiceswithin themeaning of Section 8 ofthe Act,including,as alleged in the complaint,the attendant refusal to supply relevantnegotiatory data, a unilateral wage raise,coercive utterances,and an unlawful pollingof the employees concerning their union membership.The matterarises under the established procedure of Section 10 ofthe Act forthe prevention of unfair labor practices.The Union(United Stone and Allied Prod-uctsWorkers ofAmerica, CIO), herein found to be a labor organization,after therefusal to bargain filed charges with the Regional Director.The latter,acting forthe GeneralCounsel,issued and served a complaint,to which Respondent filed itsanswer.A hearing was held beforethe, dulydesignatedTrialExaminer in Tampa,Florida, on January 17 and 18, 1955, at which all parties appeared and were per-mitted full participation.Briefs were filed bythe General Counsel's representativeand Respondent,which havebeen duly considered.This reportisbased upon theentire record and theTrialExaminer's observation of the witnesses.FINDINGS OF FACT1.JURISDICTIONRespondent,a general contractor,incorporated,located,and performing all itsoperations in the State of Florida,is engaged therein in constructing highways,drains,sewers, excavations,etc.For the typical year ending June 30, 1954, its total receiptswere approximately$4,500,000.It derived over $2,000,000 from the State of Floridafor constructing,maintaining,and repairing State's highways intersecting and con-necting with United States highways;over$240,000 from the United States Govern-ment under contract with the Air Force for repair,maintenance,and constructionwork at its Strategic Air Force Command,MacDill Air Force Base,including the con-struction of a radar reflector and resolution target;and over $120,000 from the Atlan-ticCoast Line and Seaboard Air Line Railroads for constructing,relocating, andextending tracks at plants of the American Can Company,Armour & Co.,and Vir-ginia-Carolina Chemical Company,and enlarging Atlantic's freight and passengeryard at Sanford.Of its total annual purchases of $3,000,000, it receives$62,000worth directly and $22,000 indirectly from out of the State.It is concluded that the activities of Respondent as hereafter found,occurring inconnectionwith its above-described operations,are intimately and substantially- 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated to commerce and tend to burden it within the meaning of the Act. It is alsoconcluded that Respondent's operations fall within the current jurisdictional standardsof the Board.II.THE UNFAIR LABOR PRACTICESA. Background:the representation proceeding and the controversy therein over theeligibility date, resolved adversely to RespondentIn the representation proceeding(Case No. 10-RC-2572)the contestants were theUnion and a group of four locals of the International Union of Operating Engineers,AFL, herein called the Operating Engineers. ,In an election directed by the Board,the employees of Respondent,in an agreed unit, were to indicate their choice ofeither the Union,the Operating Engineers,or no union.In the election held March17, of 414 votes cast,none of the 3 choices polled a majority.Accordingly, underSection 9(c) (3) of the Act,the Board directed a runoff election among the,twohighest choices,which in this case were the Union and ",no union."Also, as pre-scribed by the Board's Rules and Regulations,the same eligibility date was used inthe runoff as in the original election-February 27.1Before the runoff election,Respondent requested that the eligibility date be changedfrom February 27 to March 27, because of a turnover in a percentage of its em-ployees during that period.The Board,citing the governing rule, denied the request.In the runoff election,held April 7,the Union polled a majority of 196 of the 388votes cast.Resisting certification of the Union,Respondent again attacked the eligi-bility date and this time specified that in the month following February 27, of theemployees in the unit,87 dropped out and 99 came in.The matter was considered bythe full 5-member Board.In an order issued July27, 1954,itunanimously de-terminedthat "material deviation [fromthe governingRule] is not warranted andwould not be consistent with good administration of the Act";accordingly, in thesame order,the Board formally certified that the Union was designated by a majorityand, consequently under Section-9 (a), was the exclusive bargaining representativeof all the employees in the unit, as follows:All production and maintenance employees,including truckdrivers,crane anddragline operators,operators of other heavy equipment and mechanics,whereever employed by [Respondent] but excluding casual employees,all office cleri-cal employees,guards, and supervisors as definedin the Act.The foregoing determination of the Board,in respect to the issues in this proceed-ing, is conclusive upon the Trial Examiner.2Accordingly,it is found that on July279 1954,and at all times material thereafter(N. L. R.B.v. RayBrooks,348 U. S.96), the Union was duly designated by a majority,and by virtue thereof was the ex-clusive bargaining representative under Section 9(a), of all of the employees inthe unit above described.B. Events after the certificationof July 271. Preliminary synopsisThe parties had four meetingsafter thecertification;these took placeAugust 12and 18 and September 8 and 15.At all meetings but the last,Respondent,in appar-ent deferenceto the Union's status embodied in the certification,promised the UnionRespondent's job classification and wage data pertaining to the employees embraced1 The governing rule provides :Employees who were eligibly to vote in the election and who are employed In aneligible category on the data of the runoff election shall be eligible to vote in therunoff election.The procedure which it embodies had its origin in the history of the runoff elections asa rule of decision.Aluminum Co., )f America,13 NLRB 79,81 ; SearsRoebuck and Co.-48 NLRB 1170.It was included as a rule9f general promulgation in the amended Rulesand Regulations made effective July 12,1944(Series 3, as amended Art III, Sec. 11 (b)),and continued to the present day as Section 102 62(b) of the Board'sRules and Regula-tions, Series 6, as amended. Its purpose,as stated inReed Roller Bit Co.,61 NLRB 867,,is"to eliminate uncertainty and serve as a guidepost in a particular phase of Boardprocedure."2 Sam'l Bingham's Son Mfg. Company,111 NLRB 508;S H. Kress &Co.,292, 297, enfd.194 F 2d 444,446 (C. A. 6) ;Conlon Bros. Mfg.Co., 88 NLRB 107, 111,enfd. 187 F.2d 329(C. A. 7). CONE BROTHERSCONTRACTING COMPANY307by the certification; in the second, held August 18, the attorney for Respondent inaddition to promising the data discussed with the Union proposed contract termsrelating to matters other than the wage scale.Four weeks later, on September 15,Respondent, challenging both the certification and the Union's majority, announcedthat it would not bargain with the Union; it never supplied the promised data.Concurrently with the foregoing occurred events apparently divergent in tenor fromthe meetings which preceded the repudiatory action of September 15.The chain ofoccurrences will be related in sequence, except where otherwise indicated.2.The meeting of August 12: the promise to supply requested negotiatory data andthe brief reference to a recent employee poll conducted by RespondentJ.L. Cone, Jr., and LeRoy Allen are vice president and attorney, respectively, forRespondent and also for Tampa Sand and Material Company. The latter (TampaSand) has had contractual relations with a local of the Union for several years.OnAugust 12, representatives of the Union met with Cone and Allen to renegotiate acontract for the Tampa Sand employees. For a brief interval, however, the discus-sion concerned the employees of Respondent. Scott, the International president ofthe Union, asked Respondent's representatives for the list of the job classificationsand wage rates of its employees in order to expedite contemplated negotiations con-cerning them and to avoid delays which would result if the classifications were ar-rived at "by guesswork."Allen turned to Cone and, on receiving the latter's ap-proval, promised Scott the data.At this meeting there was a brief reference to a poll of the employees taken byRespondent; Scott requested Allen to set a date for a bargaining conference con-cerning the employees of Respondent; Allen replied he would consult Respondent,and suggested the Union call him shortly, but added he "wasn't at all satisfied withthe certification from the Federal government, or words to that effect." Scott coun-tered by alluding to "a phony election.conducted by the Company." Allen in-dicated he had heard about it but that he "had instructed Company to state on theballot . . . that regardless of how they voted it would not affect the status of theirjob.. It would accordingly seem appropriate at this point to turn to the incidentreferred to.3.The poll of the employeesThe poll of the employees took place shortly after the certification and, as is to beinferred from the above, sometime before August 12. Testifying concerning it fromthe point of view of the experience of the rank and file were 6 employees called by theGeneral Counsel; and from management's point of view were Vice-President Cone,who ordered the poll, and the 4 persons who conducted it.Chief among the latterwas Keene, the paymaster, who had the primary responsibility for conducting the poll.According to the employees, on a Friday afternoon, when they called for their pay-checks, they were first shown a questionnaire, and told to mark it; after they did so,they received their checks.Four of these employees (Doss, Lynn, Folks, and Estevez)were shopmen, who customarily received their checks at their work place from theassistant foreman, but on that occasion they found the checks being distributed at theforeman's desk by Keene, the paymaster, who first handed them the ballot, and upontheir marking it, gave them their checks.3Doss and Lynn, according to their undeniedtestimony which is hereby credited, were told by Keene that they were to mark theballot first and then they would be paid. The other two, Burke and Holloway; weretruckdrivers.Burke, because of his additional work in greasing trucks, used to receivehis check in the stockroom from the night foreman; this time he was referred by thelatter. to the main office, with the explanation that "you have got to.check aslip,whether you belong to the CIO or not."However, since as a driver he alterna-tively would be paid at the truckdrivers' department by Sisson, a timekeeper, he wentto"the latter.Sisson handed him the ballot with the statement, "You will have tocheck this, whether you belong to the CIO union or whether you don't belong to it,and . . . then I will give you your check." Burke complied but, as it happened, hischeck had gone to the main office; he went there the following morning and he wasagain handed a ballot but, upon Sisson's vouching for his having already signed one,he received his check.Holloway always received his check from Sisson, and the onlyvariance in his mode of payment was that, as he testified. Sisson first handed him aballot and upon his complying with the request to mark it, was paid.Estevez was thus handed a ballot and paid by Keene's assistant387644-56--vol. 114- --04 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ballot handed the employees(which was prepared,by Attorney Allen), read:Do you belong to the United Stone and Allied Products Workers of America,CIO, Union?(Please answer by checking"yes" or "no."),,--Yes:No:We are asking the above question to see whether the union represents a major-ity of you or not.Your truthful answer will be appreciated.'Itwill'make nodifference-in your employment whether you do or don't.Two- employees testified to their difficulty in marking the -ballot' because of- thewording of the question.Estevez-had signed a union authorization`ca'rd, but since'he had not paid.dues in the Union, he expressed doubt concerning how -to-mark it,Latimer, a timekeeper(and one of the ballot distributors in another area)t,thereuponsuggested— "If you aren't sure.:.:,why don't you mark it No.I')Nevertheless, itshould be noted,Estevez marked his ballot "Yes." 4Doss resolved-his doubt the otherway.He. too had signed an authorization cardfor, the Union and he also voted forit in,the Board election, but he marked the ballot "No," because,as he testified, "Ihad never paid any,dues, and wasn't for sure_whether Iwas a member of-this Localor not."'The ballot was handed,to,each employee unfolded,marked in the presence and inthe view of the person-distributing and collecting the ballot, and returned,unfoldedto the distributor.The latter then placed it in an envelope:Five of the employeesacknowledged on cross,examination,that if they,had turned around before markingthe ballot, no one would have seen how they matked'it,but Holloway testified' thatif he had done so, "I wouldn't have had. anything to lay the copy on to mark it. I hadto mark it on it on the desk." Each acknowledged. that he could have walked awayto another part of the room. Each acknowledged he marked the paper as he "wantedto.,,As to the result, Respondent's answer and offer of proof avers that "470 in numberreturned the questionnaire, out of which total 64 stated they belonged to the Unionand 406 stated,they did not." 5On behalf of Respondent,Vice-President Cone testified the purpose of the' pollwas to resolve a doubt in his mind as to whether,in view of the turnover of-em-ployees following February 27, "it was really their desire to be in the union ornot."In this connection,Cone testified that in Respondent's force "there is acontinual turnover,even if our business was standing on a level" but that Respondentexperiences"a much larger degree of turnover when a change of job location oc-curs"; Cone explained that a job "may run a year,itmay run a month,or it mayrun two weeks."iConcerning the manner of taking the poll, Cone testified that he "instructed thosedistributing the ballots to please ask the employee to mark the ballot.If they didn'twant to they didn't have to,but we would appreciate it if they did; and that inno way did I want to force the employee to mark the ballot."The testimony of the persons who distributed the ballots did not concern theexperiences of the six employees,but was a general one regarding the mode of dis-tributing and collecting the ballots.There was no denial of the testimony con-cerning the sequence in handing out first the ballot and then the check,except thatTimekeeper Sisson alone testified he handed them out the same time; he said hehad no recollection of the Burke incident despite the added feature involving Burke'sbeing paid the following morning and then after Sisson's vouching for Burke's havingsigned a ballot the night before.Burke's testimony is credited.So is the testi-mony of the remainder of the employees concerning the sequence in question.Since their testimony is. substantially undenied and their bearing, aspect, and4This is the construction the Trial Examiner places upon his testimony despite aslight ambiguity arising from the unresponsiveness of the statement to the question, thusQ Didyou vote in the elections that were conducted by the National LaborRelations Board?A. Yes, sirQ Whereaboutsdid you mark-that ballot at that time?'A Like thison this paper heie?Q Yes, on General Counsel's Exhibit No S.A I marked it Yes-5The proof thereof was excluded under the doctrine which accords a certification underSection 9(c) of the Act a ieasonable duration, normally a year.Ray Brooks v. N. L. R. B.,348 U S 96,N. L. R. B. v Sanson Hosiery Mills,195 F.2d 350(C A. 5), cert. denied344 U. S 863. CONE BROTHERS CONTRACTING COMPANY309demeanor-negated likelihood.of-fabrication, their testimony concerning their,separateexperiences is_cledited:_-_Keene and-the other-ballot distributors-testified-to having'told the employees thatmarking the ballot was optional, although Respondent preferred it.However,Keene testified he said that only to the "several" employees who specifically askedabout it, since he had the primary responsibility and, as appears from the credited,testimony of the only employee witnesses to the matter, no such statement was madeto them, it is inferred and found, that the statement that marking the ballot was op-tional was not volunteered but was made only to the limited number of employeeswho specifically asked concerning it.Keene also testified that of those who, afterspecific inquiry, were told they did not have to mark the ballot, none exercised it. .Concerning the openness of the ballot, it was admitted no ballot box was provided,but Keene testified that about 25 percent of the 470 who handed in ballots tooktheirs elsewhere for markingThe Trial Examiner is persuaded that Respondent's purpose in taking that pollwas not to obtain disclosure of the affiliation of any -individual employee, but forsuch reasons as seemed sufficient to it, Respondent wished to make a tally of itsown concerning the unit as a whole.While, as the Trial Examiner. finds, the poll,was not born of any desire to obtain discovery of individual preferences or 'topunish any employee, still open and deferred to the conclusionary part of this,report is the question of whether the poll, considering its occasion, its wording, anditsmanner, unwarrantedly impinged upon the rights' guaranteed to the employeesin Section 7 of the Act4.Meeting of August 18a.The contract negotiations and the second promise of the negotiatory dataDespite the reservation expressed by Allen at the August 12 meeting concern-ing the certification, and despite the poll's outcome, the parties met again in Allen'soffice on August 18, this time to negotiate contract terms for the employees em-,braced by the certification.The record is not explicit as to whether this meetingwas preceded by compliance with the preliminaries specified by Allen on August 12as the condition to holding it-namely, that he would consult with Respondent andthe Union call him afterwards. Since this meeting was for the very purpose re-quested by the Union, it is inferred and found that the conditions on which Allenhad indicated such a meeting was contingent were fulfilled and that he arranged itwith the Union after consultation with Respondent.'Present for the Union, besides its International president, Scott, and the southerndistrictdirector of CIO, Haigler, was a committee of three employees of Re-spondent, appointed by the local of the Union in Respondent's plant to witness andtake part in the negotiations.The Union submitted a proposed contract to Allen,who was the only one present for Respondent.The latter, after reading it, de-murred to a number of items, and finally told the Union to resubmit to him aproposed contract "cutdown to the very core," i. e., to the minimum accept-able to the Union, and that he would then "see what could be done." Scott againrequested the job classifications and wage scales, and Allen, explaining "that wassomething it took some time to get up," again promised to provide them.b.Allen's colloquy with an employee committee memberAt this meeting occurred an interchange between Allen and Ray Conrad, a mem-ber of the employee committee, which the General Counsel claims involved an in-dependent violation of the Act.Conrad and Albert E. Holloway, a fellow memberof the employee committee (the latter is among the persons who testified to theirexperiences at the poll), testified that in the course of the discussion of the terms of thecontract,Conrad indicated that apart from wages, the employees were interestedin improvement in the physical conditions of the job-"such as safety precautions,cleanliness, place to change our clothes and take a shower and go home decent atnight."While Conrad testified that Allen replied "he didn't know anything ;aboutour working conditions at Cone Brothers," Holloway testified that Allen,told Con-rad, "You seem to be a smart man. . . . If you don't like the way things are rundown there at the Cone Brothers Construction shop.why don't you hunt youanother job."On further examination, Holloway explained that the other committee-men at the meeting raised similar points with Allen, and that the latter stressed "thatwhat we were trying to discuss . . . were personal matters.We didn't go up therefor personal matters," and that "he [Allen] didn't want to have [a] personal argu-ment with him [Conrad] about anything like that." 310DECISIONSOF NATIONAL LABORRELATIONS BOARD"Co'"li'rad;i andRrHolloway's testimony is-not denied; and -is-herebycredited6How-'-ever, the,inference fairly, to_be.drawn therefrom is deferred to the-conclusionary partr^._of this"rep'or't.5.The wage raise given August 28 to certain employees in the bargaining unitIt is conceded that on August 28 Respondent granted an increase of 10 cents anhour to all truckdrivers of heavy equipment who had been in Respondent's continu-ous employ a year or more.The raise was given without notification to or consultation with the Union; neitherwas any prior notification given the employees.Each employee affected found anote with his paycheck explaining that the raise was being given to all drivers ofheavy equipment continuously employed by Respondent a year or more. The Gen-eral Counsel contends the wage raise was given "for the purpose of destroying theUnion's majority status," and in so doing relied upon the fact that this occurredduring contract negotiations and that its institution involved a departure from prior'custom in that this was the first time a raise was accompanied by an explanatory note,or had ever been expressly predicated on a year's continuous service.Cone ex-improve the Company in personnel and equipment"; that it was given to the opera-tors of the heavy equipment, because they had not participated in a raise whichearlier had been given to the shopmen; that the 1 year's continuous service stand-ard was employed because it was a reliable gauge as to whether an operator wassufficiently qualified to be induced to stay on; and finally, that the purpose of thenotificationslipswas to explain the basis for the raise and thereby obviate inquiries"by every laborer and other personnel as to why they didn't receive [one]."6.Further requests for job classifications and wage data; meeting of September 8and the third promise of the dataOn September 2 the Union, by registered letter to Respondent and telegram toAttorney Allen, requested a bargaining conference and also the job classificationsand wage data previously promised.On September 8 the representatives of the parties, as in the case of the August 12meeting, met in connection with contract negotiations concerning the Tampa Sandemployees, but with a brief interlude respecting Respondent's employees.TheUnion repeated its request for the job classification and wage data covering Respond-ent's employees; Respondent's representatives, Cone and Attorney Dell, partner andacting in the place of Allen, promised that these would be "forthcoming shortly."7.Meeting of September 15; repudiation of Union by RespondentOn September 15 the parties met in the office of Attorney Dell.Dell announcedthat "there was no use [wasting] the time of both parties, that the Company wasnot going to negotiate with the union."The ground given was that Respondent wasnot satisfied that the Union represented a majority of the employees, first becauseof the "remoteness" of the eligibility date in the Board's runoff election precedingthe certification, and second because of the outcome of the poll taken by Respond-ent in August.The Union tried to persuade Respondent's representatives to nego-tiate, but Cone replied that "apparently he was squeezed between two unions," with-out naming the other union.Dell testified that "it was not until the morning of September 15, 1954, that any.definite instructions were given by the Respondent Company to its attorneys" con-cerning whether to negotiate with the Union, and that until then, Respondent was in a"state of flux" concerning the matter, which it never communicated to the Union.Concerning the decision arrived at the morning of September 15, Dell testified:Q. Now to your knowledge was this direct, outright refusal to bargain ofSeptember 15, 1954, the first such refusal?A. Absolutely, yes, sir.Prior to that time it had been the endeavor of Mr.Allen and myself, if possible, to secure some proposal from the Union which wemight be able to prevail upon Cone Brothers to accept, despite their feeling thatthe Union did not represent a majority.That was the purpose of the August18, 1954, meeting [with Allen.]*s*+ .r"Allen did not attend the hearing because of illness.The Trial Examiner offered tohave Allen's testimony taken in the latter's hotel room, but counsel for Respondent indi-cated he did not wish to call him CONE BROTHERSCONTRACTING COMPANY311Q. (By Trial Examiner.)Do I understand then, from you, Mr. Dell, thatassuming the union, at the meeting with Mr. Allen [on August 181, had with-drawn the provisions that Mr. Allen said were objectionable, and presented aproposal representing in effect, as Mr. Allen had [been] quoted, a bare mini-mum, so that the substantive terms were satisfactory, then Respondent wouldhave entered into the contract?A. I cannot say that. I can only say that we, the attorneys would endeavorto have them enter into such a contract.That was our hope at all times.8.Cone's talk with the business agent of the Operating Engineersand his statement to employee ConradCone'soreference, at the September 15 meeting, to his being "squeezed betweentwo unions" is apparently illumined by a contemporaneous occurrence described byemployee Conrad.According to Conrad's undenied and hereby credited testimony,sometime in September, at the radio room in the shop, he overheard a conversationover the two-way radio between Cone and one Womack, the business agent of theOperating Engineers.The latter, as noted earlier, was the rival contestant in therepresentation proceeding in which the Union had been certified; before then, it hada contract with Respondent covering the same unit of employees, which expired beforethe election.Womack told Cone that he would require Respondent to remove itsequipment from a certain job in the United States phosphoric plant in the Tampaarea.Conrad then walked out of the radio room, but immediately afterwards wasstopped by Cone, who said, "Do you see those doors?.Well, I will close themso there won't any light shine through them before I will sign a contract," andlater, that he "wouldn't sign a contract for a million dollars."Conrad's reply was,"Mr. Cone, I don't blame you in the least bit"; explaining, on the stand, that what hemeant was that "when a man bids a job or_ a contract and he has to pull out from it, hewas in a little aggravation over it, and I think he had to relieve his steam, .: .Conrad and a corroborating witness, -Lynn, testified that Cone was visibly upset atthe time.Conrad could not remember whether this incident occurred before or after theSeptember 15 meeting.However, the incident clarifies Cone's comment at the Sep-tember 15 meeting that he was "squeezed between two unions," and was presumablythe basis for it.The inference drawn, therefore, is that Cone's conversation withWomack and Conrad preceded the September 15 meeting.C.Ultimate findings and conclusions1.ResumeAs previously stated,all issues inthis case are here predicated, as they must be, uponthe validity of the certification issued by the Board to the Union.Thus considered,all the actions of the Respondent must be viewed as having occurred in relation, to anddirected toward the representative of the employees duly chosen by them under thestatute.The sum of the events is that on the heels of the issuance of the certification to theUnion, Respondent to resolve its own asserted doubt concerning the Union's ma-jority, or as Cone put it, as to whether "it was really their desire to be in the unionor not," took its own poll of the employees, asking them whether they "belonged" tothe Union.The answer to the question, as averred by Respondent, was "No" in over-whelming numbers.Respondent, however, made no use of and placed no relianceupon either the results of its poll or upon the objections which it had raised withinthe Board proceeding to the certification until over a month after the election. Inthe intervening period Respondent had three meetings with the Union in which theaction which it took was consistent with a recognition of the status of the Union asexclusive bargaining representative; this included promises to supply job classifica-tion and wage data needed in the negotiations and the actual discussion of a proposedcontract through its attorney.The breaking off of negotiations was preceded byRespondent's action in unilaterally granting a wage increase to a portion of the em-ployees embraced by the certification and closely followed a declaration by Re-spondent's vice president, made in a moment of deep emotional disturbance overan ultimatum he received from another union, that he would close the businessbefore he wouldsigna contract, which in context meant a contract with the Union.2.The repudiation, the raise, and the refusal to supply relevant dataas violationsof the ActThe legalsignificanceof three of the eventsdetailed inthe precedingportion ofthis reportismanifest without discussion.These consistof Respondent's explicit 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepudiation of the Union announced at themeetingheld September 15, the attendantrefusal to supply the previously promised job classification and wage data, the rele-vancy of which is not here in dispute(N. L. R. B. v. The Item Company,220 F. 2d956, (C. A.5); N. L. R. B. v. Yawman & Erbe Manufacturing Co.,187 F. 2d 947(C. A.2); N. L. R. B. v. Whitin Machine Works,217 F. 2d 593 (C. A. 4) ), and thegrant of an increase in wage rate to a portion of the employees in the unit withoutprior notification to orconsultationwith the Union.(Armstrong Cork Manufac-turing Co. v N. L. R. B., 211F. 2d 843 (C. A.5);May Department Stores v. N. L.R. B., 326 U. S. 376.)As clear refusals to bargain with the duly certified representa-tive of the employees, they constitute unfair labor practices within themeaning ofSection 8 (a) (5) and (1) of the Act.The General Counsel seeks a finding that the wage rate unilaterally granted wasfor the purpose of destroying the Union's majority.While the basis for the illegalityof such a unilateral change in conditions of employment is the inherent tendency ofsuch conduct to "undermine the authority of their [the employees'] certified bar-gaining representative" and thereby destroy its majority(Armstrong Cork, supra,atp. 847), the Trial Examiner does not find that the raise was given with destruction ofthe Union's majorityas itspremeditated goal. It was granted to but a part of thegroup, who had not participated in an earlier raise given to the shopmen under circum-stances of unquestioned propriety; those receiving it were persons of proven com-petence, whom Respondent had a vital interestin retainingbecause of the expensivecharacter of the equipment which they handled.While the wage raise thus over-stepped the bounds of Section 8 (a) (5) because of its unilateral character(Arm-strong Cork, supra),the factorspointingto a business necessity for granting theraise puts the matter of actual motive in sufficient doubt for Respondent to be en-titled to the benefit thereof.3.The respective statements of Allen and Cone to Conrad and the poll of the em-ployees: their legal significanceThis leaves for consideration the three items whoselegal significanceis in disputeeven assuming the validity of the certification and granting the status of the Unionas exclusive bargaining representative under the statute.a.The standard applicableIt iswell to keep in the forefront of consideration that such precedentsas existin regard to the legality of the utterances or acts here under consideration do notmechanically compel the same conclusion here, since each precedent involved alegal appraisal of the conduct in the context there considered.The principle thatwords, like actions, do not have the samemeaning at all times andall circumstances,but depend for theirsignificanceon their context, would seem to bear reemphasis.Just as utterances innocuous on their face may acquire a coercive thrust from thecontext in which they are uttered, so also maylanguage orconduct seemingly co-ercive when taken in isolation lose its coercive coloration in a neutralizing context.b.The statement of Attorney Allen to employee ConradAllen's retort to Conrad at the bargaining conference of August 18 that he shouldfind himself another job if dissatisfied with working conditions, on its face wouldappear to be in derogation of the rights of a person acting as spokesman for thegroup.Whatever its legal consequences if the statement had been made by a personin authority to receive or process the grievance, the Trial Examiner does not concludeon the basis of this record that Allen was vested with such authority either actuallyor ostensibly.Allen's function at the meeting was limited to negotiating or pre-liminarily exploring with the Union on behalf of Respondent the basis for a contractcovering basic terms of employment.Hence, when he stated that the committeemenwere taking up "personal" matters which were not within the scope of the bargainingconference, Allen must have intended to refer to the fact that these were subjectswhich he was neither authorized nor had the personal knowledge to discussConradevidently understood him that way, as appears from the fact that according to hisown testimony the sum of Allen's answer to him, as he remembered it, was that Allendid not "know anything about our working conditions at Cone Brothers.".The foregoing would likewise suggest that the substantive content of Allen'sstatement, taken in connection with the circumstances in which it was uttered, didnot, to the group,at least, imply a threat; if it had, it is a fair presumption that atleast one of the high officials of the Union there present would have spoken up.Andto, the extent.that there would appear to be merit to the view that whether a threat ornot, the statement was in clear derogationand in, disregard of Conrad's fiduciaryrole toward the group for which he spoke, it would bear on the question of the CONE BROTHERSCONTRACTING COMPANY313good faith accompanying the conduct of the negotiations; concerning that aspectof the matter, it should be noted that such bargaining order as would flow fromthe refusal to bargain already conceded would. entail a requirement of good faithas part of its inherent content; consequently, even if Respondent were to be heldbound by Allen's utterance and it were found to be in derogation of the obligation tobargain in good faith, such finding would not add to scope of the order which mustfollow in any event. It would seem a sound principle of administration and judica-ture to avoid accumulating adverse findings, in doubtful situations, where to do sowould not add to the obligation of the order which independently must issue inconsequence of findings which are not in dispute. SeeAmerican Newspaper Associa-lion v. N. L. R. B.,193 F. 2d 782, 798-799 (C. A. 7), cert. denied as to this point344 U. S. 812;Oak Flooring Company, Inc.,111NLRB 906. The Trial Ex-aminer accordingly does not find any violation of the Act by the Respondent onthe basis of Allen's statement, as contended by the General Counsel.c.The statement of Vice-President Cone to employee ConradThe statement of Vice-President Cone 'to Conrad that he would close the doorsof his business before signing a contract with the Union must likewise be taken inthe context of the events as a whole. It came immediately after a conversationbetween Cone and Business Agent Womack of the Operating Engineers, in whichthe latter told Cone that he would have to remove his equipment from a certainjob.The details were not elaborated in the record, but it was seemingly in thenature of an ultimatum to Cone calculated to embarrass Respondent because itwas no longer dealing with the Engineers.Whatever obligation the Act placesupon a person, it would appear to allow for at least the perspective shown by Conrad,when he assured Cone he did not "blame" him for his outburst, realizing that thelatter "had to relieve his steam."Lynn, the only other employee who heard Cone,likewise observed Cone's agitated condition at the time. In these circumstances,it is a fair conclusion that neither Conrad nor Lynn regarded Cone's statement as athreat; nor, if the incident had ended there, could it validly be said to have tendedto restrain or coerce either them or any employee who might later have learnedof the incident.If in the light of'the record as a whole, it did not appear that Cone's words trulyreflected Respondent's policy, the, utterance could well be dismissed from considera-tion on the basis expressed by ConradHowever, what Cone said in a moment ofdeep disturbance was not disavowed during the period of calm which followed.Atthemeeting of September 15, while his attorney attributed the breaking off ofnegotiations to doubt concerning the Union's majority, Cone expressly put it onthe ground that he was "squeezed between two unions." The apparent economicdilemma in which Respondent was put by the ultimatum merits sympathetic consid-eration; it may well have involved a threat of action of the kind which Congresshas enjoined in the 1947 amendments to the Act. But whatever recourse a partyhas in these circumstances, it has long been judicially settled that it does not includethe privilege of resolving the dilemma at the price of forfeiture of the employees'rights vouchsafed them by statute.The Act "permits no immunity because theemployer may think the exigencies of the moment require infraction of the statute."N. L. R. B. v. Star Publishing Co.,97 F. 2d 465, 470 (C. A. 9) ; reaffirmedN. L R. B.v. Lloyd A. Fry Roofing Company,193 F. 2d 324, 327 (C. A. 9); accord:N. L. R. B.V.Goodyear Tire & Rubber Co.,129F 2d 661, 663 (C. A.5); N. L. R. B. v. Na-tional Broadcasting Co.,150 F. 2d 895, 900 (C. A. 2), and cases cited. The ulti-matum to Cone by a representative rejected by the employees did not neutralizeor terminate Respondent's obligation to negotiate the working terms of the employeeswith the representative they selected for that purpose under the procedure of thestatute.°When Cone attributed Respondent's repudiation of the Union to the economicdilemma created by the' action of another union, he indicated that what he said toConrad after the Womack' conversation, though uttered in anger, keynoted theactual policy of Respondent for the future.The utterance thus lost the immunityitmight otherwise have enjoyed.Gullett Gin Co., Inc. v. N. L. RB., 179 F. 2d 499,501-2 (C A. 5). It became subject to those legal consequences which attach to,an employer's declaration that he would close his business before treating with theemployees' chosen representative.? It is, of course, true that, in context, the total7 Richards and.4ociates, 110 NLRB 132, N LR B. v Vail MfqCo , 158 F 2d 664(C.' A. 7) ;West Texas Utilities Co. v N. L R R.119 F 2d 683, 684-5 (C. A. 5) ;Wallace Corp v N L R. B.,141 F. 2d 87, 89 (C. A 4), affd. 323 U. S 248;N. L R B v.Libschutz,149 F. 2d 141, 142 (C A. 5). 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepudiation of, the Union inherent in Cone's statement was qualified by and made toturn upon economic inconvenience to Respondent in honoring its -bargaining, obli,gation with the Union.But just as, under controlling authority, such inconveniencedoes not justify dishonoring the obligation, so also does it not immunize an openavowal to the employees that it proposes to do so. Such a declaration renders futilethe employees' act of availing themselves of the rights which Congress guaranteedthem in Section 7. If the culminating step in the exercise of those rights, the selec-tion of a representative, is to be nullified by outright repudiation, resort to thoserights in the first place is a waste of their energies and their hopes; accordingly,while such conduct does not, in the literal sense of the term, "coerce," assuming thatwhat it connotes is actual fear, the conduct operates as a forceful deterrent to theemployees' efforts and impulses to choose representation for themselves, and there-by "interferes with" and "restrains" them, within the fair meaning of those terms,in the exercise of their rights under Section 7 of the Act. In that sense, and in thatsense only, the effect is to "coerce" as "well." It is accordingly found and concludedthat Cone's statement to Conrad, taken in context with Respondent's actual repudia-tion of the Union and Cone's declaration at the September 15 meeting as to his reasontherefor, interfered with, restrained, and coerced the employees in the exerciseof their guaranteed rights in violation of Section 8 (a) (1) of the Act.d.Conclusion concerning the poll of the employeesThe poll of the employees, as has already been found, was not resorted to for thepurpose of either making discovery of the individual union preferences or affilia-tions of the employees or laying a basis of reprisal therefor.This factor althoughrelevant is not dispositive. In the administration of a statute whose object is remedialand preventive rather than penal, motive, though a valuable guidepost in the journey,is,not its terminal point.The goal of the inquiry is to determine whether the "con-duct . . . may reasonably be said to tend to interfere with the free exercise of em-ployee rights under the Act." 8 For reasons whose importance will appear later, this,should be taken to meanunwarrantedlyto interfere with such rights.(1)The general standard: polling, like interrogation, is not "unlawful per se"Like interrogation, polling of employees concerning their union affiliations orsympathies "cannot abstractly be declared to be a violation of Section 8 (a) (1) ofthe.Act."Regard must be had to "the setting, the conditions, the methods,the incidents, the purpose, or other probative context of the particular situation."This principle was articulated by the Eighth Circuit Court inN. L. R. B. v. ProteinBlenders,215 F. 2d 749, 750, and was adopted by the Board inBlue Flash Express,109 NLRB 591, overruling the prior doctrine thatallsuch conduct was "illegalperse."This, of course, states the negative standard. It does not reach the affirmativecriteria for determining when and whether polling employees concerning their unionties or desires, which is the aspect of the problem under considerationhere, is anunwarranted encroachment upon employee rights under the Act.Before doing so,itwould seem appropriate to describe the setting, the occasion, and manner of thepoll, in order to determine first what it did, or better, what it tended to do to theemployees, and then, whether, the tendency being present, it is to be concluded thatthe rights of the employees were thereby illegally invaded.(2) The setting, the occasion, and the mannerOne aspect of the basic setting here should be noted: if what Respondent didreasonably tended to restrain the employees in the pursuit of their guaranteed rights-and this Trial Examiner, for reasons stated later, finds Respondent's conduct hadsuch a tendency-a contributing element did not lie in the fact that this employerdid it; when, in the questionnaire, Respondent expressly assured employees that themanner of their marking the ballot would "make no difference in [their] employ-ment," there was nothing in its history to cause them to doubt the sincerity of theassurance.Any finding that the employees were restrained by the Respondent'sconduct must rest, therefore, upon an appraisal of theact,rather than the actor,and upon the proposition that restraint in the free exercise of employees' rights caninhere in something other than fear of employer reprisal.IJoy Silk Millsv.N. L R B,185 F. 2d 732,744 (C. A,D. C.), citingN. L. R. B. v.Link Belt Co.,311 U. S. 584, 588,cf.Radio Cfcers'Union, etc.v N L. R.B.,347 U. S.17, 50-51. CONE BROTHERS CONTRACTING COMPANY315In-making the appraisal, first in order of importance would be the occasion forthe taking the poll. It was taken on the heels of the Board's certification of theUnion. In legal effect, the certification was an official adjudication of the Union'smajority status.In terms of its purpose in the scheme of the Act, it was the culmina-tion of the procedure which Congress incorporated-into this Act to exert the samestabilizing influence in industry which Government-supervised elections of repre-sentatives had achieved for the railroads.9The House Committee, in reporting backthe bill after conference, espoused the election procedure of Section 9 (c) because,as it stated, disputes dyer representation have, a "potentiality of strife, which the billis designed-to eliminate -by the establishment of this machinery for prompt, govern-mentally -supervised elections." 10The rule which accords a certification based on,a valid election a duration for a reasonable period stems from its function as a.stabilizing -force, in labor relations:Ray Brooks v. N. L.R. B.,-.348 U.:'S. 96;N. "L: 'R. -B. v. Sanson Hosiery Mills,195 F. 2d 350 (C. A. 5), cert. denied 344'U.'S. 863; that aspect-oft an election- under Government- auspices was-given renewedrecognition by the 80th Congress-when, in Section-9 (c) (3), it forbade the holding,after-a valid election, of a new election within a year...The employees, have a direct stake in the, stabilizing function of a, certification)based on a valid election. Subject only to the reviewing procedures provided by,the statute, it adjudicates finally- that which until then has been an unsettled issue.It assures the employees that for a reasonable period at least, their choice, so madewill be honored.IRespondent conducted its own poll on the majority issue in the teeth of such ad-;rights in the following respects:First:The poll itself is an implied repudiation ofthe employees' officially adjudicated choice and thus has the same discouraging effectupon the employees' exercise of their rights as inheres in an open declaration of,repudiation of the kind considered in the preceding part of the report.Secondly::Insofar as such a poll carries the likelihood of a vote adverse to the Union, it entailsadverse consequences to the effectiveness of the employees' choice as embodied inthe certification.An adverse result lends the appearance of a "no confidence"vote against the certified Union; this tends to dissipate the Union's majority and, in,addition, undermines its effectiveness in any negotiations which may ensue; insofaras-the Union is thus impaired in its'capacity to achieve substantive benefits for theemployees, it means a direct economic, detriment to the employees and an attendantfrustration of their purpose in selecting a representative.' Further, it creates a temp-tation in the Employer to use the result of his poll as a lever to obtain substantiveconcessions, in much the same manner as is reflected in Attorney Dell's candid testi-mony, which was substantially to the effect that had the Union acquiesced in AttorneyAllen's' suggestion that it reduce its demands "to the core," this might well have re-sulted in Respondent's foregoing, or being advised to forego, its objections to theUnion's majority status.The consequence of a poll thus taken in defeasance of analready adjudicated status is to enshroud the pursuit of the rights guaranteed bythe statute in futility and thereby to interfere with and restrain the employees infreely exercising them.Though the inhibiting impulse is rooted in frustration, notfear,it is an interference and a restraint in much the same sense as previously notedin the consideration of Cone's statement in repudiation of the Union.What has been said above concerning the occasion makes it perhaps not overly im-portant to dwell upon the manner. But it would seem fair to note the factors whichincreased the likelihood of a vote against the Union and, in consequence, tended toaggravate the injury above discussed.The inquiry on the ballot, being addressed towhether the employeesbelongedto rather than,designatedthe Union, did not fairlystate the issue which Respondent asserted it was seeking to resolve for itself. Inaddition,though the ballot on its face contained assurance against reprisal andthough the employees testified that they voted as they "wanted to," certain safe-guards were notably absent.These included the fact, as has been found, that thequestionnaire was handed to the men under circumstances reasonably calculatedto imbue them with the feeling that marking it was required, a feeling which wasapparently dispelled in the case of those who specifically asked about it.Further,9 Bro of Ry. Clerks v Tex & N 0R Co, 24 F 2d 426, 431 (D. C, Tex, Hutcheson, J.) ;Penn. R. Co. v. Labor Board,261 U. S 72, 82-83,N. L R. B v N P Transp.Co., 14 F.Supp. 497 (D C, Conn., Hineks, J, 1936) , NL. R B. v. Jones & Laughhn Steel Corp.,301 U. S1. 42 (1937)10H. Rep No. 1147 on S 1958, pp. 22-23, reprinted in Legis. Hist. of NLRA 1935(Govt. Print. Off., 1949), p. 3073. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was the failure to make provision for marking the ballot in privacy; while, themen admitted.they could.have achieved secrecy by turning around or moving to' an-other part of the room,it seemed to the Trial Examiner,whenthey were ques-tioned about it,that that was something which had not previously occurred to them.There would be an understandable hesitancy on the part of an employee to take such,action because of the implied affront to the person distributing the ballot;at any;rate, as appears from the testimony of Paymaster Keene, only a small percentage of,the men took affirmative measures to mark the ballot privately.The failure to provide the safeguards above noted can reasonably be said to-havedeprived the employees of freedom of choice.Such an inference does not restupon the premise that the absence of the safeguards tended to put the employees infear of loss of their jobs if their prounion ties or leanings should be discovered.TheBoard held in theBlue Flash Expresscase there is no reasonable basis for such a fearwhere the poll,even an open one,is taken by an employer,who like this employer,has a background free of repression and gives the employees appropriate assuranceagainst reprisal.But it would seem clear from two subsequent decisions of theBoard that it did not intend to imply that for the purposes of insuring reliability.of the result,the safeguards can be abandoned even in the case of employers nothaving an antiunion background..InEconomic Machinery Company, Division of George J. Meyer Manufacturing,Co., 111 NLRB 947, a representation case, the Board held that an employer engagedin conduct"calculated to interfere with [the employees']freedom of choice in-[an] election,"when,shortly before, it called employees into its office and innon-coercivelanguage urged them-to reject the union.And inA.L. Gilbert Company,110 NLRB 2067,an unfair labor practice case, the Board condemned as a "usurpa-tion"of its own function,and hence as inducing in the employees"an element,of,coercion,"an employer's act of successively polling the employees concerning theirunion sentiments.But it would seem that for such"usurpation"to be an invasion-of employees'rights, rather than a mere trespass upon a prerogative of office, theremust be in the thing "usurped"an element essential to the employees'freedom ofchoice of which the"usurpation"tends to deprive them.The freedom of choicewould appear to inhere in the observance of the safeguards which the Board-super-vised election provides and a poll conducted by an interested party does not.The,deprivation of freedom of choice apparently need not have its roots in fear of.reprisal action by the employer;nor need it,in view of the congressional purpose,to have an election conducted"under conditions as nearly ideal as possible, to de-termine the uninhibited desire of the employees,"" rest upon more than the re-sultant of psychological factors which produce a natural aversion to having to recordone's preference in a goldfish bowl.When Congress acted to surround a Board-conducted election with the safeguard of secrecy,there would appear to have beeninherent in such action the assumption that such safeguard is essential to freedom of,choice, and that the deprivation of such freedom through removal of the safeguardhas a restraining effect upon the exercise of one's rights.Consequently, it is to be'inferred that the poll invaded the rights of the employees by the occasion of its tak-ing, aggravated by its manner.(3)Whether the conduct having had a restraining effect,itwas thereby unlawful,or was it specially justified by legitimate circumstances of overriding necessity(balancing of interests)To find, however, that the conduct in question invaded the employees'rights under,the Act does not, in the Trial Examiner's opinion,end the inquiry,for in his view,there is an additional aspect to be considered.Itwas suggested at the outset of this,discussion that a basic test in all such cases is whether the invasion was anunwar-rantedone.In the normal instance,a restraint imposed can be assumed to be un-warranted unless the matter is too casual or "isolated"to be of any consequence; izanother exception is where the person charged advances in justification of his con-duct legitimate circumstances of overriding necessity.In the latter instance,itbe-'comes the function and duty of the agency to balance or reconcile the two intereststhus coming into conflict and strike a reasonable and practical accommodation be-ween them;in this type of case it would be,on the one side, the interest of the em-ployees in being protected against the restraint which inheres in the conduct, and on11General Shoe Corp,77 NLRB 124, 127, quoted with approval inKea? nep & TrecLer.,Corpv.N, L R. B , 210 F 2d 852, 858 (C .A 7)12 See,e g.,N L R B v Hinde & Dauch.171 F 2d 240 (C A4) ; Sax v. N. L. It. B.,,171 F 2d 769 (C A. 7).' CONE BROTHER-_NTRACTING"1COMPANY _317:the other, the interest of the employer in meeting the legitimate exigency which'calls'for the information sought to be elicited.13The importance of the above is that it helps distinguish the two elements in theBoard's judicially rejected and now administratively abandoned doctrine that all at-tempts to elicit from employees information concerning their union ties orleaningsare "unlawfulper se";in thus helping to note the distinction, it also helps point upwhich element in the doctrine was struck down.The two constituent parts of theprior doctrine were, first, its premise and, then, its conclusion.As applied to inter-rogation, the premise, enunciated inStandard-Coosa-Thatcher,85 NLRB 1358, wasthat such action tended to lead the employee to believe the employer "contemplatessome form of reprisal once the information is obtained"; as applied to polling, thefurther premise, enunciated inProtein Blenders, Inc.,105 NLRB 890, was that a pollhad an additional dimension in that the unreliable result generally flowing there-from, in'view of its interested auspices, purports to be a "determination of a ques-tion of representation," and thus tends to bind the employees morally to it, with theconsequence that if, the vote is adverse to the Union, it could dissipate a majoritywhich it may genuinely have. From this dual premise was derived the conclusionthat the conduct wasper seunlawful.The apparent fallacy in the above was that it begged the question: it assumed thatwhatever coerced and no matter to what degree was always unlawful, without re-gard to competing legitimate interests of the employer which might make the conductnecessary and, on balance, entitle it to paramount weight.Actually, the Board, de-spiteits unlawfulper sedoctrine, did not invariably follow it. It had, for example,carved out a special privilege for an employer requiring the information for use inlitigation.May Department Stores Co,70 NLRB 94, 95. It limited that privilegeto a quest for information which was reasonably related to the issues of the litiga-tionand which had no purpose of intimidation.Joy Silk Mills,85 NLRB 1263,1288-1292.Where the Board thus did not purport to endow the employees with anabsolute protection, against- interrogation but indicated its willingness to subordinateit to anoverriding competing interest subject to reasonable limitations,its action met,with court approval even though on appraisal its decision was adverse to the em-ployer because he had overstepped the limitations of the privilege.Thus, in JoySilkMills v. N. L. R B., supra,at p. 743, the court, in upholding the Board's stand-ard above described stated:Such a standard assumes that interrogation of employees concerning their unionactivities is, of itself, coercive [cases cited in footnote]but that fairness to theemployer requires that a limited amount of such questioning be permitted de-spite the possible restraint which may result.[Emphasis supplied.]When, however, the Board, in the courts' view, did not attach due weight to theoverriding legitimate interest of the employer,- the'courts struck down the conclu-sionthat the conduct was illegal, without finding it necessary to attack the premisethat it may have had'some restraining effect. See cases cited in footnote 13, above.This appears in sharp focus in theKatz Drugcase decided by the Eighth Circuit.There the employer, like the employer inJoy Silk,was engaged in litigation to whichinformation concerning the employees' desire for a union was relevant: the employerwas seeking an injunction in the State court against picketing by a union and, for thatpurpose, had to establish that a majority of the employees did not belong to or desig-nate that union as representative.Accordingly, employees were called into the of-fice, shown an affidavit disclaiming membership in or a desire to be represented bythe union, and told they were free to sign or not as they wished.The Board refusedto accord the employer the special privilege above described on the ground that theemployer could have dispensed with the affidavits by relying instead on an informaldisclaimer by the union, made out of court, that it represented a majority.On re-view, the court indicated that the weight given by the Board to the employer's com-peting interest in seeking the affidavits was inadequate since it required the latter torely on an uncertain admission and thus impinged upon its right to prepare its case"by proper evidence."More important is that the court thought that by its actionthe Board was giving conclusive weight to the interest -of the employees at the ex-13Joy Silk Mills, Inc v. N L. RB , 185 F. 2d 732, 743 (C. A, D. C ), cert. denied341 U S. 914;Katz Drury Co v. N. L R B ,207 F. 2d 168, 171-172 (C A8) , N. L. It. B.v.Protein Blenders, Inc,215 F 2d 749, 750 (C. A. 8) ; see alsoN L It. B. v. Kingston,172 F 2d 771, 774 (C. A. 6), and comment thereon in 63 Marv L. Rev. 900 (1950) ; seealso Shuford, Interrogation of Employees Concerning Union Matters as an Unfair LaborPractice, 3 Duke Bar J'1 113, 126 (1953)Atlas Life Ins. Co v N LR. B, 195 F. 2d136, 138 (C. A. 10). 318DECISIONS rOF NATIONAL -LABOR RELATIONS BOARDpenseof otherlegitimate interests.It stressed that the Act neither "intended to pre-clude or obstruct the obtaining of evidence for judicial proceedings" nor to "vest-any authority in the . . . Board to prescribe.what evidence the courts are en-titled to receive or the parties entitled to present" in a lawsuit. "It cannot thereforebe said" the court noted, "that any inquiry whatever by an employer of an employeeas to his or her union membership is unlawfulper se,"as "attempting to violate an,absoluteprivilege of the employees." [Emphasis supplied.]"No such privilegeexists in relation to judicial proceedings," said the court, and -"any legally proper evi-dential interrogation.within the issues of the case and wholly for the purposethereof cannot be held to be an unfair labor practiceno matter what the incidentalconsequences, if any, may have to be."The italicized portion would appear to bethe key to the problem, for, the court explained, "the Board mustmake a reasonableand practicable reconciliation-between the purposes of the.Act" and the com-peting legitimate interest which happened there to be involved, namely, the statute's"lack of interest to interfere with the administration of justice in other rights." [Em-phasis supplied.]To be noted is the fact that the court, in rejecting the Board's conclusion of illegalityof employer interrogation or polling, did not find it necessary to assail the factual'premise from which it was derived; it allowed for the possibility of "incidental con-sequences", of the kind against which the Board sought to protect the employees, butdeclared that these must nevertheless sometimes^be endured in the interest of a "rea-sonable and practicable reconciliation" between the two competing interests involved.A year after its decision in theKatzcase, the court invoked'the principle there enun-ciated to strike down the Board's conclusion that an employer poll concerning the,employees' desire fora unionwas an unwarrantedinvasionof their rights.N. L. R. B.v. Protein Blenders, Inc.,215 F. 2d 749 (C. A. 8).The dual premise which the Boardillegal.In that case, the employer advanced as the overriding circumstancenecessi-tatingthe poll its desire to gauge future production costs. In reversing the Board, thecourt noted the Board's failure to give weight to either the overriding circumstanceor the safeguards with which the employer surrounded the poll: the latter included astatement to the employees of the purpose of the poll, an assurance that the resultwould have no official significance, advice that they were free to vote or not as theywished, a furtherassurancethat no consequences would be visited upon them on thebasisof their choice, and finally "complete privacy" in marking the ballot.The courtsaw inthe Board's action an adherence in the position, criticized in theKatzcase, that"employees areabsolutelyprivileged against any interrogation, or polling as to theirunionsentimentor membership" and thus that "any such interrogation or polling isabsolutely andper seunlawful."The result, said the court, "is to forbid the employerto take any more [such] polls of any kind, at any time, in any manner, under anycircumstances, for any purpose."Itwould seem important to observe that the Board, in overruling the doctrine thatinterrogation or polling is "unlawfulper se,"did take account of the existence orabsence of a "need or occasion" for the conduct in question. InBlue Flash,where itexonerated the employer, it found such need to exist; inA. L. Gilbert,where it con-demned the conduct, it found no "need or occasion" for the repeated polling of theemployees there resorted to.What this would seem to connote, then, is that just asthe conclusion that conduct of the kind here consideredis illegaldoes not automati-cally flow from the premise that it has an inherent restraining effect, so also does re-jectionof the conclusion not requirerejectionof the premise.This is not to vouchfor the validity of the premise that all such conduct has an inherent tendency to putan employee in fear of employer reprisal.As noted, the Board, inBlue Flash,rejected such a premise when applied to an employer who has no antiunion back-ground and expressly assures the employees against any such intention.But, as alsonoted, the Board's decision inA. L. Gilbertwould seem to entail a recognition thatfear of reprisal resulting from discovery of one's choice is not the only way in whichpolling canhave a restraining effect.And the lesson seemingly to be derived from thecourt decisions here discussed is that though restraint may inhere in the kind of con-'duct here considered, the conclusion that it isillegalis not automatic, but must be theresultantof a fair balancing of the interest of the employees sought to be protectedand of suchlegitimatecompeting interest as may be served by the information sought.A "balancing of interests" thus being called for, the next question is what specificelements are-to be considered.The factors seem to correspond to those considered bya court in the balancing of conveniences in an equitycase.Thus inRepublic AviationCo. V. N. L. R. B.,142 F. 2d 193 (C. A. 2), affd. 324 U. S. 793, Judge Learned Hand, CONEBROTHERSCONTRACTING COMPANY319in reciting the factors to be considered in appraising the validity of a rule prohibitingunion solicitation on plant premises, indicated that the matter involved a determination-of the relative "prejudice" or "benefit" to the competing interests if the disputed con-duct is permitted or disallowed. Inherent in a consideration of relative detriment orbenefit to the rival interests'is also the question of what practicable alternatives areavailable.14.Applying the foregoing considerations to this case,'what interest does the Respond-ent advance in justification of its seeking the information embodied in the poll ofAugust 1954? It asserts-that it wished to determine for itself whether the Union hada majority in order to know whether to bargain with it. But the poll would not answerthat question for it.The majority was already adjudicated, and the obligation tobargain flowed from the adjudication.Whether the Union retained its majority inAugust, 2 weeks after the certification, would neither affect its status as exclusive bar-gainingrepresentative in law nor remove Respondent's obligation to bargain with theUnion by virtue of that status.RayBrooks v. N. L. R. B., supra.,andN. L. R. B. v.Stinson Hosiery -Mills, supra.Itwould seem to follow that Respondent. thus had nolegitimate interest in eliciting the information called for in its August questionnaire,assuming even that its wording was fairly directed to the issue of unon majority.The Respondent challenged the validity of the certification on the basis of an objec-tion to the eligibility date used.As such it had a legitimate interest in an authorita-tive determination of the soundness of its objection.But that determination could onlycome from the Board and the reviewing court, not from the employees. Respondenthad available to it the reviewing procedures provided by the Act. SeeVolney FeltMills v. Le Bus,196 F. 2d 497 (C. A. 5). It is there that the validity of the certifica-tion and of its doubts concerning it would be adjudicated.While the conduct thus-resorted to would have been of no benefit to any legitimate interest of Respondent, theconduct entailed detriment to the employees' interests, in the manner previouslyrecited.Even assuming a legitimate interest, Respondent for the purpose which itasserted it had in conducting the poll had the'duty of providing the employees withadequate safeguards of the kind previously described, but which were regrettablyabsent here.15The conclusion then is that the Respondent's action in polling the employees, con-sidering the occasion and the manner, and considering the absence of any legitimatecompeting interest to be served by its action, unwarrantedly invaded the rights of theemployees guaranteed by the Act. It is accordingly found that by such conduct Re-spondent interfered with, restrained, and coerced its employees in the exercise of therights guaranteed by the Act, and thereby violated Section 8 (a) (1) of the Act.III.REMEDYThe unfair labor practices found call for the usual preventive and redressive meas-ures.The Trial Examiner has given careful consideration to the scope of the negativeinjunction warranted by the record as a whole.On specific matters, the Trial Ex-aminer has given Respondent the benefit of the doubt concerning the motive, under-lying the acts here found to have violated the statute.The Trial Examiner con-cludes that Respondent is entitled to the benefit thereof in fashioning the remedy aswell.While the infringements of the statute have a somewhat varied hue; they wouldappear, basically, to have been aspects of Respondent's refusal to bargain with theUnion.Once the bargaining relationship is accepted by Respondent, there wouldseem tobe every reason to anticipate that it will demean itself generally in conformitywith the statute.The Trial Examiner is thus of 'the view that "the benefits of pre-vention or prophylaxis"'IB will here be achieved by limiting the negative injunctionto a provision restraining "like or related" interferences with the employees' rightsin the future.Upon the basis of the whole record, and the findings made, the Trial Examiner ar-rives at the following:14Cf.Monsanto _Chemtical Company,108_ NLRB. 1110;Seamprufe, Inc. (HoldenviliePlant),109 NLRB 2415Like the Eighth Circuit inProtein Blenders, Inc., supra,the Sixth Circuit in N.L. R. B.v. 'Kingston, supra,noted the employer's observance of similar safeguards as a vital aspectof his immunity in conducting the poll in addition to the business- exigency which neces-sitated it.Law review analyses of the issue attach similar importance to these safe-guards.See footnote 13, above14Hutcheson,Judging asAdministration,Administration as Judging, 21 Texas L.Rev. 1, 6 (1942) 320DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, CIO, is alabor organi-zation within the meaning of Section 2 (5) of the Act.2.By virtue of the certification duly issued by the Board July 27, 1954, saidUnion, at all times material hereto, was and still is the exclusive bargaining repre-sentative of all the employees of Respondent in the appropriate unit described inthe said certification.3.By refusing to bargain with the Union on request, unilaterally raising the wagesof some of the employees in said unit, stating that it will close its doors before sign-ing a contract with said Union, refusing to furnish the Union, on request, job classi-fication and wage data relevant to negotiations of wage and working conditions forthe employees in the appropriate unit, and polling the employees concerning whetherthey are members of the Union, Respondent has engaged in and is engaging in unfairlabor practices within the.meaning of Section 8 (a) (5) and (1) of the Act.4. Said unfair labor practices affect commerce within the meaning of Section 2 (6)and (7),of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the Labor Management Re-lations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with United Stone and AlliedProductsWorkers of America, CIO, as the exclusive bargaining representa-tive of all employees in the bargaining unit described below concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, and other condi-tions of work, and, if an understanding is reached, embody it in a signed agree-ment.The bargaining unit is:All production and maintenance employees, including truckdrivers, craneand dragline operators, operators of other heavy equipment, and mechanics,wherever employed by us but excluding casual employees, all office clericalemployees, guards, and supervisors as defined in the National Labor Re-lations Act.'WE WILL furnish said Union, on request, job classification, wage, or otherdata relevant to the negotiations of wages, hours, or working,terms for the.employees in the above-described unit.WE WILL NOT grant wage wage increases or otherwise change or alter theconditions of work or employment of any of the employees in the above-de-scribed unit, without first notifying, consulting, and, if requested, bargainingwith the Union in respect thereto;, threaten to close our business before sign-ing a contract with the Union; poll or question our employees, orally or inwriting, concerning whether they belong to or desire the'Union, in such a man-ner as to interfere with, restrain, or coerce our employees in the exercise of therights, guaranteed them by the National Labor Relations Act; and in any likeor related manner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form, join, or assist, and bargaincollectively through the said Union-or any other labor organization of theirown choosing.rCONEBROTHERSCONTRACTING COMPANY,Employer:Dated--------- -------- -By----------------------------------------------(Representative)(Title)This notice, must remain posted for 60 days from the date hereof, and must not be.altered, defaced, or covered by any other material.